Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The Applicant’s drawings, specification, and claims filed on 9/30/2020 have been fully considered. This action is the first, non-final Office Action for this application.  Claims 1-20 are pending and examined below.

Claim Objections
2.	Claim 6 is objected to because of the following informalities:

a)	Regarding Claim 6, the word "consolidate" should be "consolidated" to be grammatically correct. Correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claim 1 recites, "… comparing the received data to an electronic driver policy". The phrase "electronic driver policy" is indefinite.  An "electronic driver policy" could be: i) a policy associated with an electronic driver akin to a robot, or ii) an electronically-stored driver policy. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets an "electronic driver policy" is an "electronically-stored driver policy".

Dependent claims 2-11 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

b)	Claim 2 recites, "… wherein at least one source is driver motor vehicle records", and Claim 3 recites, "… wherein at least one source is insurance company records". These limitations lack antecedent basis because they can be interpreted as "… wherein the at least one source …" and the at least one source(s) are not distinguishable. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets these limitations as: Claim 2, "… wherein a first source of the two or more electronic sources is driver motor vehicle records"; and, Claim 3, "… wherein a second source of the two or more electronic sources is insurance company records".

Dependent claims 4-11 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

c)	Claim 8 recites, "… wherein the two or more sources are monitored to find the change in the data". The limitations "the two or more sources" and "the data" lack antecedent basis. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitations as, "… wherein the the first source and the second source are monitored to find the change in the electronic data".

Dependent claims 9-11 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

d)	Claim 9 recites, "… wherein the policy score is updated based on the change found in at least one of the two or more sources". The limitation "at least one of the two or more sources" lacks antecedent basis. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this limitation as, "… wherein the policy score is updated based on the change in the electronic data found in at least one of the first source or the second source".

Dependent claims 10-11 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

e)	Claim 11 recites, "… wherein the alert automatically prohibits access, by the driver, to a vehicle or physical site". This limitation lacks antecedent basis and is recites an inanimate object (i.e., an alert) performing an action (i.e., prohibiting access). Applying the broadest reasonable interpretation in view of the Specification Par [0122], the Examiner interprets this limitation as,"… wherein the sending of the alert automatically changes the ability of the driver to access a vehicle or physical site". Also see the rejection under 35 U.S.C. 101 regarding sending the alert by the server.


f)	Claims 12 and 20 are replete with antecedent basis and grammatical errors.  Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets	Claim 12 as:

providing a first user interface indicating a status of two or more drivers associated with an organization;
providing, in the first user interface, a first visual indicia consolidating two or more motor vehicle record (MVR) scores for the two or more drivers, wherein each of the two or more MVR scores is based on a comparison of a first quantification of a retrieved MVR for each of the two or more drivers[[,]] to a first threshold, and wherein the first visual indicia is selectable;
providing, in the first user interface, a second visual indicia consolidating two or more policy scores for the two or more drivers, wherein each of the two or more policy scores is based on a comparison of a second quantification[[,]] of an applied for each of the two or more drivers[[,]] to a second threshold, and wherein the second visual indicia is selectable;
receiving a first selection of the first visual indicia or the second visual indicia; and
providing a policy score report user interface, wherein the policy score report user interface provides an identity of each of the two or more drivers, the two or more drivers their respective policy scores, and wherein the policy score report user interface provides a third visual indicia  indicating whether each of the two or more drivers is in compliance with their respective policy.

The Examiner interprets Claim 20 the same as Claim 12 above including this additional amendment where the Claim 12 limitations mirrored in Claim 20 end:
	
	wherein each of the two or more is selectable;

Dependent claims 13-19 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

g)	Examiner note for Claim 1 recites, "in response to the change, automatically sending an alert to a third party, in temporal proximity to the change, indicating the change". Although this limitation is not indefinite, and is not rejected under 35 USC 112(b), the Examiner notes Claim 1 is a method claim and Par [0122] of the Specification discloses,  "In response to the change in data, the server 104 can automatically send an alert to a third party".  If the Applicant intends for the alert to be sent automatically and electronically, The Examiner suggests amending this limitation to, "in response to the change, automatically sending, by the server, an alert to a third party, in temporal proximity to the change, indicating the change".

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite methods (i.e., a series of steps or process) of implementing driver safety systems (Specification, Par [0002]).  The methods are  accomplished using a generic computing components (i.e., for Claims 1 to 11 a server and a user interface; for Claims 12 to 20 a first user interface, a policy score report user interface, a driver information user interface, a
selectable monitoring user interface).

Independent Claim 1 recites:
automatically computing … a policy score, for the driver, by comparing the received data to an electronic driver policy; 
… monitor changes to the electronic data associated with the driver; 
receiving a change in the electronic data … 
in response to the change, automatically sending an alert to a third party, in temporal proximity to the change, indicating the change.

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity, more particularly Managing Interactions Between People.  Considering historical information and following rules (i.e., the rule to provide an alert when the data changes) is a Method of Organizing Human Activity (See MPEP 2106.04(a)(2)(II)(C) which provides an example of communicating a notification (i.e., an alert) when a spending limit is reached (i.e., a rule-based change in data).  

Independent Claim 12 recites:
receiving a first selection of the first visual indicia or the second visual indicia; and 	providing a policy score report user interface … 

Independent Claim 20 additionally recites (i.e., in addition to Claim 12:
receiving a second selection of one of the two or more drivers; and
in response to the second selection, providing a driver information user interface …

These limitations are directed to an abstract idea, in particular, a Method of Organizing Human Activity, more particularly Managing Interactions Between People comprising selecting an item and receiving an item associated with the selection.
 
	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e)).  

The recited additional computing elements for Claims 1 to 11 include a server and a user interface to perform the steps of computing a policy score by comparing driver data to a policy, monitoring changes to the driver data, receiving a change in the driver data, and sending an alert to a third party.

The recited additional computing elements for Claims 12 and 20 include and first user interface to perform the steps of receiving a first selection of the first visual indicia or the second visual indicia, and providing a policy score report.

These additional computing elements are recited at a high level of generality (i.e., as generic elements performing generic functions of receiving, processing, and displaying information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claims as a whole risk preempting other that receive, process, and store information.

EXTRA-SOLUTION ACTIVITY.  Claim 1 additionally recites "automatically receiving, by a server, electronic data associated with a driver, from two or more electronic sources".  The Examiner asserts these limitations are extra-solution activity.  MPEP 2106.05(g) states: “Another consideration when determining whether a claim recites significantly more is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity … When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:  (1) Whether the extra-solution limitation is well known … (2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention) … (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output)”.  The Claim 1 limitation amounts to no more than necessary data gathering.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

Claims 12 and 20 additionally recite:
providing a first user interface indicating a status of two or more drivers associated with an organization;
providing, in the first user interface, a first visual indicia consolidating two or more motor vehicle record (MVR) scores for the two or more drivers, each MVR score is based on a comparison of a first quantification of a retrieved MVR for each of the two or more drivers, to a first threshold, wherein the first visual indicia is selectable;
providing, in the second user interface, a second visual indicia consolidating two or more policy scores for the two or more drivers, each policy score is based on a comparison of a second quantification, of applying a policy to each of the two or more drivers, to a second threshold, wherein the second visual indicia is selectable;
the policy score report user interface provides an identity of the two or more drivers, the two or more drivers are organized by the driver's policy score, a third visual indicia associated with each of the driver's policy score indicates whether the driver is in compliance with the policy.

Claim 20 additionally recites:
	… wherein the drivers are selectable;
	… wherein the driver information user interface provides driver information about the selected driver, wherein the driver information comprises a driver history and license information.

These limitations merely recite providing configurations of interfaces/displays and selectable graphical elements linked to specific information but described at a high level of generality without any improvement to the interfaces/displays themselves. Accordingly, these limitations do not amount to significantly more.

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

Dependent claims 2-10 and 13-19 similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  The dependent claims recite additional limitations regarding data sources, a data comparison threshold, consolidated data scoring and display, data monitoring, score updating.

Dependent Claim 11 recites,  "The method of claim 10, wherein the alert automatically prohibits access, by the driver, to a vehicle or physical site". This limitation amounts to significantly more and will overcome the 101 rejection if it is written in independent form and if it is rewritten such that the alert is sent by the server in Claim 1 (See the PG Pub Specification Par [0122]). Also see the rejection of Claim 11 under 35 U.S.C. 112(b) (item "3e" above) and the comment regarding Claim 1 in that section (item "3h" above).

Therefore, Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, i.e., an abstract idea without significantly more, and are not patent eligible. Claim 11, if amended, contains allowable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 6,714,894 by inventor Peter W. Tobey filed on September 13, 2001 (hereafter Tobey): 

a)	Regarding Claim 1, Tobey teaches:

	automatically receiving, by a server, electronic data associated with a driver, from two or more electronic sources (Tobey, [Col 4, Ln 54-60], [Col 9, Ln 51 to Col 10, Ln 15]).

	automatically computing, by the server, a policy score, for the driver, by comparing the received data to an electronic driver policy (Tobey, [Col 11, Ln 28-44], [Col 21, Ln 32-36]). The Examiner interprets "risk level" as disclosed in Tobey embodies "policy score" as claimed. The Examiner interprets " the business rules would determine the points assigned for the various moving violations irrespective of the points assigned by the governing agencies and assign risk levels for various point totals" as disclosed in Tobey embodies "computing, by the server, a policy score, for the driver, by comparing the received data to an electronic driver policy" as claimed.

	providing, by the server, the policy score in a user interface (Tobey, [Col 14, Ln 52 to Col 15, Ln 8], [Col 15, Ln 9-22]). Figure 6B shows a risk level (i.e., a policy score) for a driver in an administrator (i.e., user) interface.

	in the user interface, providing a user interface device, which when selected causes the server to monitor changes to the electronic data associated with the driver; receiving a change in the electronic data at the server (Tobey, [Col 10, Ln 16-30], [Col 13, Ln 57 to Col 14, Ln 10]).

	in response to the change, automatically sending an alert to a third party, in temporal proximity to the change, indicating the change (Tobey, [Col 14, Ln 16 to 26]).

b)	Regarding Claim 2, Tobey teaches: The method of claim 1, wherein at least one source is driver motor vehicle records (Tobey, [Col 12, Ln 4-11]).

c)	Regarding Claim 4, Tobey teaches: The method of claim 3, wherein the policy score is compared to a threshold (Tobey, [Col 11, Ln 28-44], [Col 21, Ln 32-36]). The Examiner interprets "setting said risk levels at predetermined point levels" as disclosed in Tobey embodies "policy score is compared to a threshold" as claimed.

d)	Regarding Claim 5, Tobey teaches: The method of claim 4, wherein based on the comparison, a visual indicator is provided in the user interface to indicate whether the driver is in compliance with the driver policy (Tobey, Figure 5A). Figure 5A shows a "Driver Risk Level Summary" and Figure 5B shows "4 Incomplete Assignments" of assigned Educational Activity with a "View List" option to see individual drivers.

e)	Regarding Claim 6, Tobey teaches: The method of claim 5, wherein the policy score for the driver is consolidated with at least one other policy score from a second driver into consolidate data (Tobey, [Col 16, Ln 48-58], [Col 18, Ln 35-58]). 

f)	Regarding Claim 7, Tobey teaches: The method of claim 6, wherein the consolidated data is displayed in a second user interface to show status of at least two drivers (Tobey, Figure 5A). Figure 5A shows the "Driver Risk Level Summary" for multiple drivers at Risk Level 1, 2, or 3.

g)	Claim 8 discloses substantially the same subject matter as Claim 1 and is rejected using the same art and rationale a previously set forth.

h)	Regarding Claim 9, Tobey teaches: The method of claim 8, wherein the policy score is updated based on the change found in at least one of the two or more sources (Tobey, Figure 5A). Figure 5A shows two "Risk Level Changes" within the last week: "1 driver to Risk Level 2 and 1 driver to Risk Level 3".

i)	Claim 10 discloses substantially the same subject matter as Claim 1 and is rejected using the same art and rationale a previously set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tobey in view if U.S. Patent Application Publication No. 2019/0143994 by inventor Hao Chen filed on December 26, 2018 (hereafter, Chen):

a)	Regarding Claim 3, Tobey teaches in [Col 12, Ln 4-11], "Event data may comprise driver/vehicle accident, incident raw data … Event data may be compiled from a variety of sources including but not limited to state department of transportation agencies, municipalities, third party vendors of driver accident/incident information, or other equivalent sources". Although "other equivalent sources" can be interpreted to include insurance companies, Tobey does not specifically teach: The method of claim 2, wherein at least one source is insurance company records.

	However, Chen teaches in Par [0034], "The data storage 150 may store data and/or instructions. … The data storage 150 may obtain the data relating to vehicle accidents from a third party (e.g., a traffic department, an insurance institution, etc.)".

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine gathering data (including event data) associated with a driver from third-party sources as disclosed in Tobey to include insurance companies as disclosed in Chen as a simple substitution of one known element for another to obtain predictable results. State department (e.g., Department of Motor Vehicles) and insurance company records with driver/event information were well-known at the time the application was filed. The result of substituting one known element for the other (or using both) would have been predictable.

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tobey in view if U.S. Patent Application Publication No. 2016/0280230 by inventor Feng-Ming Hsieh filed on March 24, 2016 (hereafter, Hsieh):

a)	Regarding Claim 3, Tobey does not teach: The method of claim 10, wherein the alert automatically prohibits access, by the driver, to a vehicle or physical site.

	However, Hsieh teaches in Par [0008], "when it is determined that the state of the driver is unsuitable for driving, triggering an interference action that includes one of outputting an alert, preventing the vehicle from starting up and a combination thereof".  The Examiner interprets "preventing the vehicle from starting up" as disclosed in Hsieh embodies "prohibiting access to a vehicle" as claimed.

At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine sending a notification (i.e., an alert) if a driver's risk level has changed as disclosed in Tobey with prohibiting access to a vehicle (i.e., driving functionality) as a disclosed in Hsieh as a combination of prior art elements according to known methods to yield predictable results.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)-272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691